1

2

3

4

5

6                                      UNITED STATES DISTRICT COURT

7                                 EASTERN DISTRICT OF CALIFORNIA

8

9     WILLIAM J. GRADFORD,                            1:17-cv-00201-DAD-GSA-PC
10                        Plaintiff,                  ORDER GRANTING PLAINTIFF’S
                                                      MOTION TO INCLUDE HIS PENDING
11           v.                                       RELATED CASES IN THE MAY 15, 2019
                                                      SETTLEMENT CONFERENCE
12    DEPUTY TIEXIERA and DEPUTY
      McCARTHY,                                       (ECF No. 84.)
13
                          Defendants.
14

15

16          William J. Gradford (“Plaintiff”) is a former prisoner proceeding pro se and in forma

17   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. This case is scheduled for

18   trial on June 25, 2019, at 8:30 a.m., before the Honorable Dale A. Drozd. This case is also

19   scheduled for a settlement conference before the Honorable Barbara A. McAuliffe on May 15,

20   2019, at 9:30 a.m. in Courtroom 8.

21          On May 1, 2019, Plaintiff filed a motion to include all of his pending, related cases in the

22   settlement conference. (ECF No. 85.) Plaintiff wishes to attempt settlement of all of the cases at

23   the same time to save the court and Defendants time and costs.

24          Court records show that Plaintiff has six related cases that are currently pending at this

25   court, as follows:

26          (1)     Gradford v. Tiexiera, et al.; 1:17-cv-00201-DAD-GSA-PC

27          (2)     Gradford v. McDougall; 1:17-cv-00575-DAD-GSA-PC

28
                                                       1
1           (3)     Gradford v. Stanislaus Public Safety Center, et al.; 1:17-cv-1248 DAD-GSA-PC

2           (4)     Gradford v. Lignoski; 1:17-cv-1460 DAD-GSA-PC

3           (5)     Gradford v. Chan; 1:18-cv-0710 DAD-GSA-PC

4           (6)     Gradford v. Guiltron; 18-cv-1364 DAD-GSA-PC

5    All six of the cases were filed by Plaintiff against Deputy Sheriffs working at the Stanislaus

6    Public Safety Center in Modesto, California, for events occurring when Plaintiff was detained

7    there as a pretrial detainee. Eric Daniel Farrar, Esq., has appeared as counsel for Defendants in

8    three of the cases, and the other three cases have not been served.

9           The court finds good cause to grant Plaintiff’s motion. Magistrate Judge McAuliffe, who

10   will preside over the settlement conference, is amenable to considering all six of Plaintiff’s cases

11   together for possible settlement. Therefore, Plaintiff’s motion shall be granted.

12          In accordance with the above, IT IS HEREBY ORDERED that:

13          1.      Plaintiff’s motion to include all six of his pending, related cases in the settlement

14                  conference scheduled for May 15, 2019, is GRANTED;

15          2.      The parties shall address each of Plaintiff’s six pending cases by case number in

16                  their confidential settlement statements, as instructed by the court’s May 1, 2019,

17                  order; and

18          3.      All other provisions of the court’s May 1, 2019, order remain the same.

19
     IT IS SO ORDERED.
20

21      Dated:     May 2, 2019                              /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                        2
